Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00502-CV

                               IN THE INTEREST OF S.S.M., a Child

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018EM507216
                             Honorable Nick Catoe Jr., Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: October 16, 2019

DISMISSED FOR WANT OF PROSECUTION

           This appeal arises from a suit affecting the parent-child relationship. In her notice of

appeal, appellant states her desire to appeal the trial court’s custody order.

           On September 17, 2019, the trial court clerk filed a notification of late record stating the

clerk’s record had not been filed because appellant had failed to pay or make arrangements to pay

the clerk’s fee for preparing the record and that appellant is not entitled to appeal without paying

the fee. By order dated September 20, 2019, appellant was ordered to provide written proof to this

court no later than September 30, 2019, that either (1) the clerk’s fee had been paid or arrangements

had been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the

clerk’s fee. Our order stated that if appellant failed to respond within the time provided, this appeal

would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(c).
                                                                                  04-19-00502-CV


       Appellant did not respond to this court’s order. Accordingly, this appeal is dismissed for

want of prosecution. See id.

                                                PER CURIAM




                                              -2-